ETAT DES LIEUX SHAINE DE PRODUCTION (USINE)

Kolwezi, le 06/04/2009

No | Section / Unité Situation Situation DCP Observations |
| de production _| __ GCM | L_
fente D LL |
Concassage BI | 7 Arrêt Arrêt Section a l'arrêt depuis 1991 1
|
| | En serviée En service Rails et aiguillage en bon état |
| [Hall Concassage | En état En état [ + |
[Trémie Récepurice | Disponible | Disponible 8 tôles d'usure sont
| | à remplacer
| [Cons Aibed 180 | Indisponible ! | Disponible Manque huiles Iubrifiantes, huile hycraulique (GCM) |
L'Alimentateu: B 1_ | Indisponible | Disponible Sabois et pivots casses et uses(GCM) |
Alimentateur B2 _ | Indisponible | Disponible Sabots et pivots casses et uses(GCM) |
| [Pompe Galigher 3 | Indisponible | Disponible Pompe montée par DCP
| ua" | L _|
| Pompe Ensival [indisponible | Disponible Pompe montée par DCP |
47 Il _ L
Transporteur CI | Disponible | Disponible IE joute un dispositif d'arrosage du minerai(DCP) |
Transporteur CT | Disponible | Disponible | Châssis tambour de commande à reconditionner(DCP) |
| bis | | |
LAlimentateur ACL | Disponible | Disponible | - +

_L'Alimentateur ALZ |

[Disponible

Pod TT

|ndisponibie

|__| Disponible Attente équipement tamis (efr. Bon magasin non & ené 1
A Vibreur V2 Disponible | Disponible … EF: Bon ages non near signé)
[Vihreurs VV | Disponible Disponible Î h E : |
| Vibreur V9_: 7 | Disponible 7] Disponible | ms
| Disponible |'Indisponible |'Crible transféré au VI L L 7

2lSymens 02 | Disponible | Disponible | |
[Transporteur C2__| Disponible | Disponible | 80 m câble 3x1.5 commande électrovanne arrosage à remetre(Vols)
[Transporteur C3 | Disponible "| Disponible Couloir et téles d'usure à reconditionner
| [Transporteur C4 | Disponible | Disponible | Couloir et tôles d'usure à reconditionner |
[Transporteur |Disponible Disponible Couloir et tôles d'usure à reconditionner T1
| Cabis : | h
CAfimentateur AL7 | Disponible | Disponible Couloir bavettes métalliques à refaire
| {Alimentateur ALS | Disponible | Disponible Couloir bavettes métalliques à refaire |
| l'Alimentateur AL9 | Disponible | Indisponible Crible transféré à l'AL 7 |
Alimentateur Indisponible | Indisponible Manque moteur 22 KW / 1500trs/min / SSOV, réducteur à remplacer.
| Lau _ (GCM) :
| | Symons 3/2 Disponible Disponible
Symons 4/2 | Disponible Indisponible Manque ppe à huile pour vérin de clamage, adaptation d'une pompe |
| hydraulique ex poclain en cours
| Tiansponeur C5 | Disponible | Disponible u
| ! 1 [Transporteur C6 | Disponible — | Disponible C a
Transporteur C7 _| Disponible | Disponible
! Transporteur CS | Disponible —__|-Disponible
| ‘ Over band Disponible Disponible
Détecteurdes  |Disponible | Disponible |
| étaux L : …
Colonne à (Indisponible — | Indisponible ne hydraulique en panne
| mitrailles | L — = — |
| Pont Roulant 35 T | Disponible | Disponible |
| [Pontroulant 18 T_ | Disponible | Disponible . 1
| [Soussstationt | Disponible | Disponible (28 tansfo 1250 KVA en service. |
[STOCKAGE DES GRANULES E _ ]
ransporteur T7 | Disponible | Disponible LRoulements(22210) et paliers(S513) à remplacer niveau tambour de_|

+

9-

JF
|Vibreur VI

Disponible | Indisponible

L Attente équipement tamis (cfr, Bon magasin non encore signé)

[Vibreur V2
Vibreurs V7-VS

Disponible __ | Disponible

EMibreur V9

_| Disponible | Disponible

1
br
7

Disponible | Disponible

|. | Mibreur VI0 7 | Disponible — lIndisponible Cüble transféré au VI.
[Sÿmons 02 | Disponible 7 | Disponible [|
{Transporteur C2 | Disponible | Disponible 80 m câble 5x1.5 commande élecirovanne arrosage à remettre(Vols) |
[Transporteur C3

[Disponible | Disponible

Couloir et tôles d'usure à reconditionner

[Transporteur C4

Disponible Disponible

Couloir et tôles d'usure à reconditionner

| |Cibis

[Transporteur 7 | Disponible | Disponible | Couloir er tôles d’usure à reconditionner

| _
l'Alimentateur ALT | Disponible | Disponible Couloir bavetes métalliques à refaire LL
['Alimentateur ALS | Disponible | Disponible |'Couloir bavettes métalliques à refaire ss |
{'Alimentateur AL9 | Disponible | Indisponible Crible transféré à l'AL 7
l'Alimentateur

LALIO

Indisponible [Indisponible

Manque moteur 22 KW 7 1500trs/min / SS0V, réducteur à remplacer
(GCM) :

[Symons 3/2

Disponible Disponible

[Symons 472

| Disponible Indisponible

Manque_ppe à huile pour vérin de clamage, adaptation d'une pompe
hydraulique ex poclain en cours

Transporteur CS

Disponible Disponible

ÿ [Transporteur C6

Disponible | Disponible

Transporteur C7

Disponible | Disponible

| [Transporteur C8

Disponible | Disponible

mitrailles

Over band” | Disponible" | Disponible
| Détecteur des Disponible | Disponible
| métaux

Colonne à Indisponible — | Indisponible

Vérins et mécanisme hydraulique en panne

Pont Roulant 35 T

Disponible | Disponible

[Pont roulant 18 T

Disponible | Disponible

| | Sous-station |
|

Disponible ! Disponible

2/3 transfo 1250 KVA en service.

[STOCKAGE DES GRANULES

Transporteur T7

T Disponible] Disponible

Roulements(22213) et paliers(S513) à remplacer niveau tambour de_|

HE A
[516 HC6&T L 7) T _ de L |

L Rens Rss 11 disponible [7 disponibles | Pompe 3/1A indisponible (situation GCM) —
Cbnditionneurs | 3 disponibles [> disponibles | Conditionneur L attente retrait moteur déjà prètaux AO / un

= Einres yérosal [7 disponibles | 2 disponibles "| Pompes 13 et 14N il TT
1 ompe Wiley Tasponibe | 1'dtponbte | Pompe 144 (sans poulie motrice). n 1

[Elévateurs BH

1 disponible | 1 disponible

Tôlerie élévateur 4 à reconditionner pour fuites sur les parois

Ponts roulants

2 disponibles | 2 disponibles

Pompe ACEC 15

| Disponible | Disponible

Ponts $ et [0 T. Pont ST : 2 starters à placer dans la cabine opérateur

Pompe ACEC 16

[indisponible | Indisponible ©

| Pompe Galigher 3
La

Disponible | Disponible

Agitaeurs 3/1 À
& B

| =.
TDisponibles | Disponibles

[BROYAGE HUMIDE CTR LU
| Rod Mills

TXI2 pieds

12 disponibles [3 disponibles

Rod-Mill 43 et 44 indisponibles (situation GCM)

Hydrocyclones
D20

2 disponibles | 3 disponibles .

Situation GCM

Broyeurs à [T disponible — | disponibles TR 44{massif fissure), 45 et 46 indisponibles
boulets 9x3x6x8"" | (Bali Mini 42) J
Ball Mull 47 Indisponible | Indisponible

Pompes hydroseal

3 disponibles | 4 disponibles (410,
413,4 A et4 1/8)

2 pompes indispo. (situation GCM).
N.B. : Pompe 4 1/B sans protection courroies j

Pompes hydroseal

l'fadisponibles | indisponibles

S/L-A & B »

Pompes Wilfley | 1 disponible | L disponible Pompe ali

Pompes Galighers | 0 disponible | 2 disponibles Pompes 4 1/C TL =
Pont 15 T Disponible __ | Disponible

Alimentateurs à
bande

5 disponibles |°5 disponibles

TA 421 moteur à remonter (disponible en MR) (DCP) NE. : le À 420
| nécessite un décapage pour remplacer les baverres

[Transporteurs à

| Disponibles | Disponibles

1

|
|
[
J

kr
Di6

Pompes hydroseal

IHC6eT

et?)

11 disponible

Lx 0")

12 disponibles

| Pompe SA indisponible (siuation GCM)

|
[Cotditionreurs T3 disponibles T7 disponibles ['Conditionneur attente retrait moteur déjà prétaux AO/REL
ra a us 2 disponibles — | 2 disponibles Pompes 13 et 14N |
sx?
some Wilfley | Tdisponible | 1 disponible Pompe 14A (sans poulie mouice) TT]
| [Elévieurs EH | 1 dispomble — | 1 disponible Tôlerie élévateur 4 à reconditionner pour fuites sur les parois
Ponts roulants | 2 disponibles | 2 disponibles | Ponts S et 10 T. Pont 51 : 2 starters à placer dans la cabine operateur
[Pompe ACEC 15 | Disponible | Disponible
[Pompe ACÉC 16 | Indisponible — | Indisponible
? |Pompe Galigher 3 | Disponible Disponible
: |
| [Ages DTA [Disponibles | Disponibles
| les -
BROYAGE HUMIDE CTR 11 U |
Rod Mills 2 disponibles | 3 disponibles Rod-Mill 43 et 44 indisponibles (situation GCM)
| |7X12 pieds l Li
['Hydrocyclones [3 disponibles | 3 disponibles Situation GCM
| D20
Broyeurs à 1 disponible | 3 disponibles TR 44(massif fissure), 45 81 46 indisponibles |
boulets 9x3x6x8" | (Ball Mill 42) |
BallMii47 | Indisponible | Indisponible
| Pompes hydroseai | 3 disponibles | 4 disponibles (410, | 2 pompes indispo. (situation GCM)
|4! | 413, 4 VA et 4 1/B) | NB. : Pompe 4 1/B sans protection courroies F
Pompes hydroseal | Indisponibles | Indisponibles
S'1-A & B
Pompes Wilfey | I disponible | 1 disponible Pompe 411
Pompes Galighers | 0 disponible | 2 disponibles Pompes 4 1/Cet61C | |
Pont 15 T Disponible | Disponible
Alimentateurs à | 5 disponibles | 5 disponibles À 421 moteur à remonter (disponible en MR) (DCP) NB. : le À 420
| [bande nécessite un décapage pour remplacer les bavettes :
| [fransponeurs à | Disponibles 7] Disponibles

rire
lEievaieur | 1 disponible

T disponible

[2 wanstos sur3

Ï La Sous-station est à réhabiliter (transfo de 1250KVA)

68 éléments

| 68 éléments

; 7 lMontage inachevé parles ECO … |
nt roulant 51 | 1 disponible 1 disponible Î
Monte charge 7 | 1 disponible — | 1 disponible [Monte charge réhabilité par DCP

OTTATION DES SABLES ]
| Cyclones D24 T6 éléments 6 éléments Montage inachevé par les EC/O
| 7 Cellules de 60 cellules | 40 cellules Montage inachevé par les EC/O |
|__| flottation L . : |
| DECANTATION CTR 1

Décanteurs 12m | 1 disposur6

| Lde didmète

2 dispo sur 6

T Décanteurs 5 - 6 en service, réhabilités par DCP

# | Tanks de sockage |

0 dispo sur 3
[8 m diamètre

T'dispo sur 3

Stock 3 en service et réhabilité par DCP.

[Pompe Galighér | T disponible

1 disponible

attente roulements pour réparation)

Pompe 49 fonctionnant avec un bruit anormal au canon de la pompe

L 1
| DECANTATION CTR LU
GADTCAT

Décanteur 0 dispo sur 3 | O dispo sur 3 Décanteurs 44, 45 et 46 non opérationnels
diamètre 12 m “
| [Décanteur L dispo 1 dispo Décanteur 43 en service
primaire 26 m | :
| Décanteur | 1 dispo sur2 | à dispo sur2 Décanteur 41 en service et décanteur 42 en cours de réhabilitation |
| | secondaire 26 m : » |
|, [Pompes Witley | 1 dispo sur3 | 1 dispo sur 3 Pompes 451 et 452 indisponibles _]
| * [Pompe Bicody Tdisponiole | 1 disponible | = _]
| . Pompes hydroseal | 1 dispo sur 2 | 1 dispo sur 2 Pompe 413 en service et pompe 414 non opérationnel
| : [Pompe Galigher | 1 disponible | 1 disponible Pompe 453 en service

Ponvpes esntriseal 6 | D dispo sur 6

D dispo sur 6

[Installation inachevée par les EC/O

| 3 | FTanks de stockage | 3 disponibles
diamètre 8 m

3 disponibles

Stock 41: modification en cours pour adaptation sur le creuitdes
filtres-presses. N.B. pompe 41 sur stock 41 : câbles à remplacer pour
vols : 50 m (5x1.5 carre) et 50 m (3x16 carre) (dispo au magasin 57).

|! FILTRATION CTR I
Un f Indisponible

Indisponible

Section cannibalisée depuis la Gécamines

PE me

HET
Ne LL
pr _

T'Y disponible”

| T'disponible

F2 transtos sur

La sous-station est à réhabiliter (trensfo de 1250KVA) _

les Wemco | 68 éléments

68 éléments

JC T Montage inachevé par les EC/O
& | PShrroulant ST | 1 disponible | 1 disponible L
[Monte charge [1 disponible | 1 disponible Monte charge réhabilité par DCP
| ELOTTATION DES SABLES

| Cyclones D24 __ ] 6 éléments 6 éléments Montage inachevé par les EC/0

| 7 [Cellules de T60 cellules 60 cellules Montage inachevé par les EC/O =
il flottation |

! DECANTATION CTRI : _

, ['Décanteurs 2m | Tdisposuré [2 dispo sur6 Décanteurs 3 - 6 en service, réhabilités par DCP

de diamètre

| 8 m diamètre

8 | Tanks de stockage | 0 dispo sur 3

1 dispo sur 3

Siock 3 en service et réhabilité pat DCP.

Ë À ” s
| [Pompe Galigher | disponible | 1 disponible Pompe 49 fonctionnant avec un bruit anormal au canon de la pompe
| [_ attente roulements pour réparation). L
| DECANTATION CTR 1 _ .
| Décanteur Ddispo sur3 | 0 dispo sur 3 Décanteurs 44, 45 et 46 non opérationnels.
| Ldiamètre 12m : :
| [Décanteur ï dispo 1 dispo Décanteur 43 en service.
primaire 26 mn : L'_ -
Décanteur Tdispo sur2 | 1 dispo sur 2 Décanteur 41 en service et décanteur 42 en cours de réhabilitation
secondaire 26m | _ É — —
9 [Pompes Wiley | Tdispo sur3 T1 dispo sur3 Pompes 451 et 452 indisponibles.
| Pompe Bicody 1 disponible __| 1 disponible _
| Pompes hydroseal | 1 dispo sur 2 | 1 dispo sur 2 | Pompe 413 en service et pompe 414 non opérationnel
| [Pompe Galigher | 1 disponible | 1 disponible _T Pompe 453 en servi

[Pompes centriseal 6" | O dispo sur 6

0 dispo sur 6

Installation inachevée par les EC/O

| diamètre 8 m

Tanks de stockage | 3 disponibles

3 disponibles

Stock 41: modification en cours pour adaptation sur Le circuit des
filtres-presses, N.B. pompe 41 sur stock 41 : câbles à remplacer pour

id

FILTRATION CTR

1
_Indisponible

Indisponible

vols : 50 m (5x1. carre) et 50 m (3x16 carre) (dispo au magasin 7). |
|

Section cannibalisée depuis la Gécamines Ï

+ET
DCP Cargo either on hold, awaiting import permit release or payment

Cargo on hold in JH8 ready for dispatch.

PO NUMBER SUPPLI COMMODITr
KTKO012404-4P], © DEDIE FONDE COTE
KTKO012404-5P | © DEDIE FONDE COTE
KTKO012404-6P | @ DEDIE MANCHON
KTKOO22404-7C) © DEDIE FONDE COTE
KTKO10481-2P DIE PUMPS
KTKOD13724-1F BEARING MAN BEARINGS
@6 . KTKOD13684-1F SA TOOLS DECK SCREEN
KTKO013777-1P ROLLERBALL BEARING _ BEARINGS
KTKO013777-2C ROLLERBALL BEARING  BEARINGS
KTKO013567-1F SATOOL FENCING
KTKO013394-1F SATOOL ELECTRODES
ERETHANE DIST. C/BREAKERS

KTKO013790-1F
KTKOO13551-1F COR LABORATORY  LAB/EQUIP

KTKOO13325-1F MARSHAL FOWLER STEAM BOILER
KTKO013656-1F FOCUS PRODUCTS CHEMICALS
KTKO013035-1F POWER TEAM ENERPAC SPARES

KTK0O13914-1F SANOVIK DRILL SPARES
KTKO013820-1F ALPHA PRIME ELECTRICAL
PROI-KTKO013602-1F  INMATEC OXYGEN STATION

RIT Shipments awaiting payments to complete delivery.
\

KTKOO12475-1F Riz PUMPS
* KTKOO12701-1F AITz PUMPS
\preranssée BULR BAGS 8465

VALUE
R957,134.88
R 1,057,662 36
R 228,114 00
R 2,014,797 24
R 15175400

R33,815.65
R 261,26 .60

R190,665.60

R20.188.75
R113,667.14
R 301,943.72
R177,635.05

A 14,230.08

R352,625.13

R 361082

R207,41913

R425,450.65  (CARGO IN WAREHOUSE)
EUR 8,505.69 (IP APP ONLY, CARGO READY FOR DESPATCH IN BELGIUM)

EUR 93,542.00 (IP APP ONLY, CARGO STILL IN GERMANY]

EUR 143,500.85 (RITZ WAITING FOR PAYMENT, CARGO IN GERMANY)
EUR 29,448,80  {RITZ WAITING FOR PAYMENT, CARGO IN GERMANY]
K518,800.00 | (SUPPLIER WILL NOT RELEASE CARGO, HAS ARRIVED IN Sa)
DCPIKZC - OUTSTANDING PURCHASE ORDERS

AS AT 30 APRIL 2009

PO Amount__ Prepayment

Purchase Orders - Diréc to Supplers 7.981,466.00 -879,488.29

Purchase Orders - Nikanor 1,809,207.24 -

9,890,673.24 -679,488.29

—HOOSTI SRE
LA : OUTSTANDING PURCHASE O!

RDERS
AS AT 30 APRIL 2009
|” Outstanaing .
NendorNo/PO No_ Vendor Name / PO Date Value (USD) Propayment|
|acRoo Acropolis Investment CG |
KTKOO117AS 200784 Gas 72
lkrkootirst 2007/0824 4326048 |
IKTKOO11752 2007/08/24 11,194.84
|
Total for Vendor : | ACRO03 : EXT ETS
ICOND11 Construction Metalliques et Civiles de Kolwezi - USD
KTKOO12989 20006113 7040.14
kTkoO1 3702 200a10n0 59,364.00
{Total for Vendor:  COND11 Î 128,704.18 1
DED002 Dedio Eloëtromec - ZAR
KTKOO! 887 20071008 2203045
KTKOO12043 200702 aTasaz
1KTKOO12094 2007/10/18 12,896.90
lkrkoo12206 20077 101 114,257.65 |
kooixe0 20m usa |
KTKOO12328 20071149 30,805.6

